DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the staple bolster material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should read “the bolster material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 and 14-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,752,965 (Francis).
1. Francis teaches a medical device (retainer 10) useful for applying a bolster material (pledget material 12, 14) to a surgical fastening device (surgical fastener applying device 46) having first and second arms (jaw members 48, 50) presenting respective first and second arm surfaces (FIG. 2A; col. 11-12, lns. 45-11). The medical device has an applicator element (frame 18) which is receivable between the first and second arms (FIG. 2A; col. 11-12, lns. 45-11) and at least one piece of bolster material (pledget material 12, 14). The applicator element has first and second sides (e.g., top and bottom sides in FIG. 1B). The at least one piece of bolster material is coupled to the applicator element and presented at least at the first side of the applicator element for contact with at least the first arm surface (FIG. 1A and 2A-2B). 
2. The bolster material is coupled to the applicator element by bonding or by having at least one portion received through or around the applicator element (FIG. 1B and 2B; col. 10, lns. 27-46). 
3. The bolster material has at least a portion received through the applicator element (see pledget material 12, 14 being received through coupling apertures 42, 44 at FIG. 1B and 2B). 

5. The bolster material is presented at the first side and the second side of the applicator element for contact with the first arm surface and the second arm surface, respectively (FIG. 1A and 2A-2B). 
6. The bolster material comprises collagen (see bovine pericardium at col. 8, lns. 20-22). 
11. The bolster material includes at least one weakened area adapted for creating a separation in the bolster material. 
12. The applicator element includes at least one weakened area adapted for creating a separation in the applicator element. 
13. The applicator element is made of a material susceptible to manual tearing. 
14. The applicator element comprises a compressible material (see pressure equalization member 20 of “foam plastic”). 
15. The compressible material is a polymer foam (see pressure equalization member 20 of “foam plastic”).
16. Francis discloses a medical device (retainer 10) for applying a bolster material (pledget material 12, 14) to a surgical fastening apparatus (surgical fastener applying device 46) having opposed arm surfaces (surfaces of jaw members 48, 50) comprising an applicator element (frame 18) and a loop of bolster material (). The applicator element is for receipt between the opposed arm surfaces; and a loop of bolster material positioned around the applicator element. 
17. The bolster material comprises collagen (see bovine pericardium at col. 8, lns. 20-22).
Claim(s) 1-2, 4, 6-8, 11-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2005/0059997 (Bauman).
1. Bauman teaches a medical device (buttresses 12) useful for applying a bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E and P0023 and P0027) to a surgical fastening device (stapler 10) having first and second arms presenting respective first and second arm surfaces (anvil and body compression surfaces 18, 20). The medical device has an applicator element (e.g., inner portion of buttresses removed at FIG. 2E but as shown in FIG. 1A) which is receivable between the first and second arms (FIG. 1A; P0023) and at least one piece of bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E and P0023 and P0027). The applicator element has first and second sides (e.g., outer side at connection to outer circumferential portion of buttresses 12 and inner side at opening 15). The at least one piece of bolster material is coupled to the applicator element and presented at least at the first side of the applicator element for contact with at least the first arm surface (FIG. 1A-1B). 
2. The bolster material is coupled to the applicator element by bonding (FIG. 1A-1B; P0023 and P0027).
4. The bolster material has at least one portion received around the applicator element (FIG. 1B and 2E).
6. The bolster material comprises collagen (see submucosa at P0029).
7. The bolster material comprises an extracellular matrix material (see submucosa at P0029).
8. The extracellular matrix material comprises submucosa (see submucosa at P0029).
11. The bolster material includes at least one weakened area (slits 32) adapted for creating a separation in the bolster material (FIG. 3A; P0008 and P0031-P0032). 

13. The applicator element is made of a material susceptible to manual tearing (e.g., at least due to slits 32 at FIG. 3A; P0008 and P0031-P0032).
14. The applicator element comprises a compressible material (see “elastin, collagen or decellularized submucosa” at P0029). 
16. Bauman discloses a medical device (buttresses 12) for applying a bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E and P0023 and P0027) to a surgical fastening apparatus (stapler 10 having opposed arm surfaces (anvil and body compression surfaces 18, 20) comprising an applicator element (e.g., inner portion of buttresses removed at FIG. 2E but as shown in FIG. 1A) and a loop of bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E and P0023 and P0027). The applicator element is for receipt between the opposed arm surfaces (FIG. 1A). The loop of bolster material is positioned around the applicator element (FIG. 1A and 2E). 
17. The bolster material comprises collagen (see submucosa at P0029).
18. The bolster material is an extracellular matrix material (see submucosa at P0029).
19. The extracellular matrix material comprises submucosa (see submucosa at P0029).
Claim(s) 1-10 and 14-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2004/0093029 (Zubik).
1. Zubik teaches a medical device (device 10) useful for applying a bolster material (e.g., fist bio implantable material 30, second implantable material 50, and hinge 40) to a surgical fastening device (jaw 70) having first and second arms (arms 80, 90) presenting respective first and second arm surfaces (surfaces 82, 92). The medical device has an applicator element (e.g., 
2. The bolster material is coupled to the applicator element by having at least one portion received through (see clip 60) or around (see applicator 20) the applicator element (FIG. 2A-2B; P0034).
3. The bolster material has at least a portion received through the applicator element (see clip 60)(FIG 2B).
4. The bolster material has at least one portion received around the applicator element (see applicator 20)(FIG. 2A; P0034).
5. The bolster material is presented at the first and second slides of the applicator element for contact with the first arm surface and the second arm surface respectively (FIG. 2A-2B and FIG. 3A-3B; P0052-P0053). 
6. The bolster material comprises collagen (see porcine small intestinal submucosa at P0038-P0039).
7. The bolster material comprises an extracellular matrix material (see porcine small intestinal submucosa at P0038-P0039).
8. The extracellular matrix material comprises submucosa (see porcine small intestinal submucosa at P0038-P0039).
9. The submucosa is small intestinal submucosa (see porcine small intestinal submucosa at P0038-P0039).
10. The small intestinal submucosa is porcine (see porcine small intestinal submucosa at P0038-P0039).
14. The applicator element comprises a compressible material (see “foam plastic” at P0033).
15. The compressible material is a polymer foam (see “foam plastic” at P0033).
16. Zubik discloses a medical device (device 10) for applying a bolster material (e.g., first implantable material 30, second implantable material 50, and hinge 40) to a surgical fastening apparatus (jaw 70) having opposed arm surfaces (surfaces 82, 92) comprising an applicator element (e.g., applicator 20 and clip 60) and a loop of bolster material (e.g., first implantable material 30, second implantable material 50, and hinge 40). The applicator element is for receipt between the opposed arm surfaces (FIG. 3A-3B; P0052-P0053). The loop of bolster material is positioned around the applicator element (FIG. 2A; P0034). 
17. The bolster material comprises collagen (see porcine small intestinal submucosa at P0038-P0039).
18. The bolster material is an extracellular matrix material (see porcine small intestinal submucosa at P0038-P0039).
19. The extracellular matrix material comprises submucosa (see porcine small intestinal submucosa at P0038-P0039).
20. The submucosa is small intestinal submucosa (see porcine small intestinal submucosa at P0038-P0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771